Title: [Saturday May 11. 1776.]
From: Adams, John
To: 


      Saturday May 11. 1776. A Petition from John Jacobs in behalf of himself and others was presented to Congress and read. Ordered that it be referred to a Committee of three. The Members chosen Mr. John Adams, Mr. Lee and Mr. Rutledge.
      A Committee of the whole. Mr. Harrison reported no Resolution. This days Journal of this Committee shews, with what Art other matters were referred to these Committees of the whole, in order to retard and embarrass the great questions.
     